         Case 3:17-cv-05988-RJB Document 278 Filed 06/18/19 Page 1 of 1




                       UNITED STATES COURT OF APPEALS                     FILED
                             FOR THE NINTH CIRCUIT                         JUN 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
LORI JACOBS,                                    No.    19-35053
                                                       19-35251
                  Plaintiff-Appellee,
                                                D.C. No. 3:17-cv-05988-RJB
  v.                                            Western District of Washington,
                                                Tacoma
WAL-MART STORES, INC., a Delaware
corporation,                                    ORDER

                  Defendant-Appellant.

Before: Peter L. Shaw, Appellate Commissioner.

       Appellant’s unopposed motion (Docket Entry No. 13) to file Volume 2 of

the excerpts of record under seal is granted. The Clerk shall publicly file the

motion, the opening brief, and Volume 1 of the excerpts of record, and shall file

Volume 2 under seal.

       The existing briefing schedule continues in effect.




SVG/Sealed Documents
